UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 31, 2014 TAMM OIL AND GAS CORP. (Exact name of registrant as specified in its charter) Nevada 333-137174 98-0377767 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Postfach 1014 Zurich/Switzerland CH-8034 (Address of principal executive offices) (Zip Code) 01 (Registrant’s telephone number, including area code) N/A (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers The Company announced that Mr. Peter Schrieberand Mr Victor R. Dario have been nominated and elected to the Board of Directors of the Corporation effective March 1, 2014.Mr. P Schrieberbrings investment management experience from USA, Europe, Africa and South America with specific expertise in Mining and Natural resources.He has Operational and Management experiences at the CEO and board level.Mr. Dario is internationally active from Zurich. He currently serves as deputy chairman of the board of PHZ Bank Zurich and brings more than three decades of experience in the areas of corporate finance and asset management. Victor Dario holds a master's degree in economics and finance from theUniversity of Zurich. Mr. Dario will act as Chairman of the Corporation’s Audit Committee. Mr W Tighe has resigned as Chairman of the Board and CEO and Mr. Schrieber was appointed as Chairman of the Board on March 1, 2014. Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits - none SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAMM OIL AND GAS CORP. Dated: March 31, 2014 By: /s/ William Tighe William S Tighe - Chairman
